In a negligence action to recover damages for personal injury sustained by plaintiff, a pedestrian, as a result of the collision between the defendants’ respective motor vehicles, the defendant Steward H. Friedman appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated May 29,1962, as denied with respect to him, the motion made by him and by his wife, the defendant Doris Friedman, for summary judgment dismissing the complaint. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.